Opinion issued April 6, 2006










In The
Court of Appeals
For The
First District of Texas




NO. 01–06–00047–CV




CLYDE DOWNS, Appellant

V.

GARNER ENVIRONMENTAL SERVICES, INC., Appellee




On Appeal from the County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 835,769




MEMORANDUM OPINIONAppellant Clyde Downs has failed to timely file a brief.  See Tex. R. App. P.
38.8(a) (failure of appellant to file brief).  After being notified that this appeal was
subject to dismissal, appellant Clyde Downs did not adequately respond.  See Tex.
R. App. P. 42.3(b) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Alcala.